Citation Nr: 1550458	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-03 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active military duty in the United States Army from December 1963 to December 1965.  He had active duty in the Republic of Vietnam (RVN) from August 17, to December 4, 1965. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Tiger Team in Cleveland, Ohio.  By that rating action, the Tiger Team denied service connection for hepatitis C.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the Los Angeles, California Regional Office (RO).

In June 2012, the Veteran testified before the undersigned at the Los Angeles, California RO.  A copy of the hearing transcript has been uploaded to the Veteran's Veterans Benefits Management (VBMS) electronic record. 

Initially, the Veteran was represented by Disabled American Veterans.  Subsequently, in an April 2014 VA Form 21-22, the Veteran appointed the California Department of Veterans Affairs as his representative.

The issue of entitlement to service connection for hypertension has been raised by the record in statements by the Veteran, dated in December 2010 and September 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Regrettably, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Accordingly, further appellate consideration will be deferred and the issue remanded to the AOJ for action as described in the directive outlined in the indented paragraph below.

The Veteran seeks service connection for hepatitis C.  He maintains that he contracted hepatitis C as a result of having rendered first aide to wounded soldiers during active duty in the RVN.  (See Transcript (T.) at page (pg.) 3).  He contends that his risk factors include having received a tattoo on his right leg at age 15 (prior to service entrance) and sexual contact with prostitutes in the RVN.  He denies having participated in any intravenous drug use or having received any blood transfusions.  (Id. at pg. 5 and February 2009 VA treatment report).  

The Veteran's service personnel records reflect that his military occupational specialty (MOS) was a light weapons duty infantryman.  He served in the RVN from August 17, to December 4, 1965.  Thus, the Board finds that his contention that he provided first aide to wounded soldiers in the field consistent with the circumstances of his military service.  38 U.S.C.A. § 1154(a) (West 2014). 

His service treatment records (STRs) are wholly devoid of any risk factors associated with hepatitis C.  The Veteran's pre-service and enlistment examination reports, dated in February 1962 and December 1963, respectively, as well as his December 1965 service separation examination report, reflect that all of the Veteran's systems were evaluated as "normal."  The examining clinicians did not indicate that the Veteran had any tattoos.  
Post-service VA treatment and examination reports include two (2) VA opinions that are supportive of the claim.  In April 2010, a VA physician opined that it was at least possible that the Veteran's hepatitis C was contracted as a result of jet-gun inoculations during military service, and that it was difficult to evaluate the probability of where the Veteran had contracted hepatitis C, but that it certainly could have been from his time in the service.  (STRs reflect that the Veteran received the following vaccines: triple typhoid; tetanus toxoid; typhus; cholera; yellow fever; and, tuberculosis).  The VA physician noted that other possibilities [of transmission] included from the Veteran's tattoos.   In August 2012, a VA physician opined that a possible route of blood-to-blood transmission for hepatitis C virus (HCV) was from the Veteran having received some of the others wounded soldiers' blood into his own cuts/abrasions, respectively.  (See VA physicians' opinions, dated in April 2010 and August 2012).  The Board finds the VA examiners' opinions to be of minimal probative value in evaluating the Veteran's claim because they are equivocal and speculative in nature and were provided without any rationale.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, that statement is (in and of itself) a medical opinion that must be supported by explanation of rationale; and it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Thus, for the foregoing reasons, the Board finds that this claim must be remanded pursuant to Jones.

In addition, and with respect to the April 2010 VA examiner's opinion that it was at least possible that the Veteran's hepatitis C could possibly be related to jet-gun inoculations, a Veterans Benefit Administration (VBA) Fast Letter indicates that it is "biologically plausible" for transmission of hepatitis C through the use of jet injectors, although it subsequently points out that this is "[d]espite the lack of any scientific evidence to document transmission of HCV with air gun injectors."  VBA Fast Letter 04-13 (June 2004).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hepatitis C.  The Veteran's electronic record must be made available to the examiner in conjunction with the examination for review of pertinent documents therein.  A notation to the effect that this review has occurred should be made in the examination report. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report. 

The examiner should specifically take into consideration the above-referenced service treatment records showing that the Veteran had received the triple typhoid; tetanus toxoid; typhus; cholera; yellow fever; and, tuberculosis vaccines.  The examiner should also take into account the VBA Fast Letter 04-13 (June 2004). 
   
The examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater), that the Veteran's hepatitis C had its clinical onset in service or is otherwise related to military service, to include having received jet gun vaccine inoculations and wounded soldiers' blood into his cuts/abrasions while providing first aide during his active military service in the RVN.  The examiner is hereby advised that the Veteran's contention that he provided first aide to wounded soldiers is consistent with his MOS as a light weapons infantryman and confirmed military service in the RVN. 
 
The examiner must also comment on the Veteran's other reported risk factors, such as having received a tattoo prior to military service at age 15 and from having engaged in "contact" with prostitutes in the RVN.  The Veteran has denied any intravenous drug abuse and blood transfusions. 
   
In rendering these opinions, the examiner should also discuss the following VA opinions of record: (i) April 2010 VA physician's opinion that it was at least possible that the Veteran's hepatitis C was contracted as a result of jet-gun inoculations during military service, and that it was difficult to evaluate the probability of where the Veteran had contracted hepatitis C, but that it certainly could have been from his time in the service.  The VA physician noted that other possibilities [of transmission] included from the Veteran's tattoos.  (See April 2010 VA physician's opinion, labeled as "Medical Treatment Record-Government Facility" uploaded to the Veteran's VBMS electronic record on May 19, 2010); and, (ii) August 2012 VA physician's opinion that a possible route of blood-to-blood transmission for HCV was from the Veteran having received some of the others wounded soldiers' blood into his own cuts/abrasions, respectively.  (See VA physicians' opinions, dated in August 2012, labeled as "Medical Treatment Record-Government Facility, uploaded to the Veteran's VBMS electronic record on August 22, 2012).  
Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.
   
If the examiner finds that the Veteran's hepatitis C is not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.
 
If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.) 
  
2.  After completing the above, readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The Veteran's representative should be afforded the opportunity to submit a VA Form 646.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

